Exhibit 10.1




AMENDMENT NUMBER ONE
TO THE
MATADOR RESOURCES COMPANY AMENDED AND RESTATED
2012 LONG-TERM INCENTIVE PLAN




WHEREAS, Matador Resources Company, a Texas corporation (the “Company”)
maintains the Matador Resources Company Amended and Restated 2012 Long-Term
Incentive Plan (the “Plan”); and


WHEREAS, the Company has determined that amendments should be made to the Plan
to (i) authorize the assignment of awards granted thereunder to certain
permitted transferees under certain specified circumstances and (ii) provide
that taxes with respect to awards may be withheld at any rate permissible under
applicable law.
  
NOW, THEREFORE, the Plan is hereby amended as follows:


1.
Section 15.6 of the Plan is deleted in its entirety and replaced with the
following:



Tax Requirements. The Company or, if applicable, any Subsidiary (for purposes of
this Section 15.6, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local or other taxes
permitted by law to be withheld in connection with an Award granted under this
Plan. The Company may, in its sole discretion, also require the Participant
receiving shares of Common Stock issued under the Plan to pay the Company the
amount of any taxes that the Company is permitted to withhold in connection with
the Participant’s income arising with respect to the Award. Such payments shall
be required to be made when requested by the Company and may be required to be
made prior to the delivery of any certificate representing shares of Common
Stock. Such payment may be made (i) by the delivery of cash to the Company in an
amount that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the applicable tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the exercising Participant to the Company of shares of Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of exercise, vesting or conversion of the Award, as applicable, which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the applicable
tax withholding payment; (iii) if the Company, in its sole discretion, so
consents in writing, the Company’s withholding of a number of shares to be
delivered upon the exercise, vesting or conversion of the Award, which shares so
withheld have an aggregate fair market value that equals (but does not exceed)
the applicable tax withholding payment; or (iv) any combination of (i), (ii) or
(iii) or any other method consented to by the Company in writing. The Company
may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant. The Committee may
in the Award Agreement impose any additional tax requirements or provisions that
the Committee deems necessary or desirable.







--------------------------------------------------------------------------------





2.
Section 15.7 of the Plan is deleted in its entirety and replaced with the
following:



Assignability. Incentive Stock Options may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution and may be exercised during the lifetime of
the Participant only by the Participant or the Participant’s legally authorized
representative, and each Award Agreement in respect of an Incentive Stock Option
shall so provide. The designation by a Participant of a beneficiary will not
constitute a transfer of the Stock Option. The Committee may waive or modify any
limitation contained in the preceding sentences of this Section 15.7 that is not
required for compliance with Section 422 of the Code.


Except as otherwise provided herein, Awards may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of any Award to be
transferred, for no consideration, by a Participant to (a) one or more members
of the Participant’s Immediate Family, (b) a trust in which the Participant or
members of his or her Immediate Family have more than fifty percent of the
beneficial interest, (c) a foundation in which the Participant or members of his
or her Immediate Family control the management of assets or (d) any other entity
in which the Participant or members of his or her Immediate Family own more than
fifty percent of the voting interests. As used herein, “Immediate Family” means
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, and shall include adoptive
relationships.


Following any transfer, any such Award shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Articles 8, 9, 11, 13 and 15 hereof the term “Participant”
shall be deemed to include the transferee. The events of Termination of Service
shall continue to be applied with respect to the original Participant, following
which, the Award shall be exercisable or convertible by the transferee only to
the extent and for the periods specified in the Award Agreement. The Committee
and the Company shall have no obligation to inform any transferee of an Award of
any expiration, termination, lapse or acceleration of such Award. The Company
shall have no obligation to register with any federal or state securities
commission or agency any Common Stock issuable or issued under an Award that has
been transferred by a Participant under this Section 15.7.
3.Except as expressly provided herein, all other provisions of the Plan shall
remain in full force and effect and are hereby ratified and confirmed.


-2-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this amendment to the Plan is executed and effective this
1st day of November, 2017.
 
MATADOR RESOURCES COMPANY,
a Texas corporation
 
 
 
 
By:
/s/ Joseph Wm. Foran
 
Name:
Joseph Wm. Foran
 
Title:
Chairman and CEO





-3-